United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30917
                          Summary Calendar


                          VERA M. GUILLORY,

                                     Plaintiff-Appellant,

                               versus

     SOUTHWEST LOUISIANA LEGAL SERVICES SOCIETY, INC; et al,

                                    Defendants,

     SOUTHWEST LOUISIANA LEGAL SERVICES SOCIETY, INC, et al,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District Of Louisiana
                         USDC No. 01-cv-2125
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Vera Guillory brought suit against her

former   employer,   defendant-appellee   Southwest   Louisiana    Legal

Services Society, Inc., et al (“SWLLS”), alleging violations of

both federal and Louisiana anti-discrimination law relating to her

dismissal from SWLLS.    The defendants moved for summary judgment,

which the district court granted, dismissing all of plaintiff’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-30917
                                       -2-

claims with prejudice.        Plaintiff appeals only one aspect of the

district court decision: the dismissal of her claim of retaliatory

discharge under the Louisiana Employment Discrimination Law, LAS,

R.S. 23:301 et seq..         Specifically, plaintiff contends that the

district   court     erred   in   dismissing      her    claim   that   she   was

impermissibly fired for refusing to settle an EEOC complaint that

she had lodged against SWLLS.

     This court reviews the district court’s grant of summary

judgment de novo.      Perez v. United States, 312 F.3d 191, 193 (5th

Cir. 2002).    Summary judgment is proper if there are no disputed

issues of material fact and the moving party is entitled to

judgment as a matter of law.         Id.

     The district court properly granted summary judgment in this

case.   First, plaintiff’s claim against defendants was premature

under the Louisiana Employment Discrimination Law.               Plaintiff was

required to provide defendants with thirty days written notice of

her intention to bring the retaliatory discharge claim under

Louisiana Law.       See LSA-R.S. 23:303(C).             She did not provide

defendants    with    this   notice,       and   her    claim,   therefore,    is

procedurally faulted.

     Second, the district court properly held that plaintiff’s

claim fails on its merits.         Plaintiff     worked for SWLLS for twenty

four years.    She developed serious kidney problems and took sick

leave from work on May 8, 2000.        During her sick leave, SWLLS paid

plaintiff her regular salary, a full year’s Christmas bonus,
                             No. 03-30917
                                  -3-

accumulated leave that she never earned and benefits for the eight

months in which she performed no services for them.       She was also

offered the opportunity to work from home for part of the week, but

was unable to do so. During this time, plaintiff filed a complaint

with the EEOC claiming that she was being discriminated against

because of her illness.        She was ultimately terminated after

attempts to work out a severance agreement and find accommodations

for her failed.

     The plaintiff claims that she was terminated in retaliation

for bringing the EEOC complaint against defendant.          The record

demonstrates,     however,   that,   far   from   terminating   her    in

retaliation for bringing the complaint, SWLLS worked with plaintiff

to accommodate her disability and attempt to provide her with an

equitable   retirement   package.    SWLLS   provided   plaintiff     with

month’s worth of benefits and salary that it was not obligated to

provide. All plaintiff has shown is that SWLLS knew of her EEOC

complaint when it discussed a severance package for her.               She

provides no evidence, direct or indirect, of improper motivation.

     Under these facts, the district court properly held that

plaintiff’s claim of retaliatory discharge under the Louisiana

Employment Discrimination Law should fail as a matter of law.

AFFIRMED.